Name: Commission Regulation (EEC) No 2788/78 of 29 November 1978 amending Regulation (EEC) No 2695/77 determining the conditions under which goods for certain categories of aircraft and ships are eligible upon importation for a favourable tariff arrangement
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 78 Official Journal of the European Communities No L 333/25 COMMISSION REGULATION (EEC) No 2788/78 of 29 November 1978 amending Regulation (EEC) No 2695/77 determining the conditions under which goods for certain categories of aircraft and ships are eligible upon impor ­ tation for a favourable tariff arrangement Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee and of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2695/77 is amended as follows : 1 . The following Articles 1 to 10 shall be substituted for Articles 1 and 2. 'Article 1 Subject to the provisions of Articles 2 to 10 hereunder, Commission Regulation (EEC) No 1 535/77 shall apply to the products listed in Annexes I and II to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Articles 3 and 4 thereof, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit (3), and in particular Article 57 ( 1 ) (b) and (c) thereof, Whereas Commission Regulation (EEC) No 2695/77 of 7 December 1977 (4) determined the conditions under which goods for certain categories of aircraft and ships are eligible upon importation for a favour ­ able tariff arrangement ; whereas, however, the second paragraph of Article 1 of that Regulation laid down that, until 31 December 1978 , its provisions shall not apply 'to goods, for the maintenance or repair of aircraft, consigned by air from one Member State to another by airlines engaged in international traffic, whether the goods are to be transferred for the airlines' own needs or under the terms of exchange agreements' ; Whereas, however, the application with effect from 1 January 1979 of the provisions of Regulation (EEC) No 2695/77 to these goods is likely to cause diffi ­ culties to the airlines, since the goods are generally intended to be consigned urgently in order to be fitted in aircraft temporarily grounded ; Whereas, in order to overcome those difficulties, it is necessary to simplify the formalities involved in the internal Community transit procedure under which these goods are consigned, and in view of the special ­ ized nature of these movements of goods, more flex ­ ible arrangements than those of Control Copy T No 5 are necessary ; whereas Regulation (EEC) No 2695/77 should therefore be amended accordingly ; Article 2 By way of derogation from Article 5 of Regulation (EEC) No 1535/77, the period within which the goods must be put to the prescribed use shall be five years . Article 3 By way of derogation from Article 9 of Regulation (EEC) No 1535/77, but without prejudice to the provisions in force regarding the control of goods on importation and exportation, Control Copy T No 5 need not be used in the case of goods for the maintenance and repair of aircraft, consigned by air from one Member State to another, whether under the terms of exchange agreements or for airlines' own needs, by airlines engaged in interna ­ tional traffic . Furthermore, the provisions relating to the internal Community transit procedure for these goods shall be simplified in accordance with the provisions of Articles 4 to 8 . 0) OJ No L 14, 21 . 1 . 1969, p. 1 . (2) OJ No L 40, 11 . 2. 1977, p. 1 . (3) OJ No L 38, 9 . 2. 1977, p. 1 . (&lt;) OJ No L 314, 8 . 12. 1977, p. 14. No L 333/26 Official Journal of the European Communities 30 . 11 . 78 3 . Without prejudice to the provisions of Article 3 (2) (e) of Regulation (EEC) No 1535/77, the goods referred to in Article 3 which move under the procedure provided for in this Regulation need not be produced at either the office of departure or the office of destination . Article 4 The air waybill or equivalent document shall be treated as equivalent to a T 2 declaration or docu ­ ment provided that it contains at least the following particulars : (a) the name of the consigning airline ; (b) the name of the airport of departure ; (c) the name of the receiving airline ; (d) the name of he airport of destination ; (e) the description of the goods ; (f) the number of articles. The particulars referred to in the preceding para ­ graph, may, alternatively, be given in coded form or by reference to an attached document. In addition the air waybill or equivalent document must bear on its face one of the following state ­ ments in printed characters : Article 8 1 . The principal shall have fulfilled the obliga ­ tions imposed on him by Article 13 (a) of Regula ­ tion (EEC) No 222/77 at he time when the goods intact and the copies of the air waybill or equiva ­ lent document, as referred to in Article 7 (2), which accompanied them have been delivered to the receiving airline in the places specified by the customs authorities in the Member State of destina ­ tion and the goods have been entered in the records specified in Article 3 (2) (c) of Regulation (EEC) No 1535/77. 2. The delivery of the goods and the copies of the air waybill or equivalent document and the entry referred to in paragraph 1 must take place within a period of five days from the date of depar ­ ture of the aircraft carrying the goods.  T 2  SÃ ¦rligt anvendelsesformÃ ¥l,  T 2  Besondere Verwendung,  T 2  End-use,  T 2  Destination particuliere,  T 2  Destinazione particolare,  T 2  Bijzondere bestemming. Article 9 By way of derogation from Article 9 (5) of Regula ­ tion (EEC) No 1535/77, the obligations arising under that Regulation shall pass from the consigning airline to the receiving airline at the time referred to in Article 8 . Article 5 The airline consigning the goods shall be the prin ­ cipal for the transport operation . Article 6 In each Member State each airline consigning or receiving the goods referred to in Article 3 shall make available to the competent cutoms authori ­ ties for the purposes of control of Community transit operations the records required to be kept under Article 3 (2) (c) of Regulation (EEC) No 1535/77. Article 10 By way of derogation from the first paragraph of Article 1 0 and paragraph 1 of Article 1 1 of Regula ­ tion (EEC) No 1535/77, the competent authorities may authorize the use of the goods other than as provided for under the favourable tariff arrange ­ ment referred to in Article 1 of that Regulation , or the exportation of the goods outside the customs territory of the Community, if they consider such authorization justified on economic grounds.' 2 . Articles 3 and 4 shall be renumbered 1 1 and 1 2 respectively. Article 7 1 . The consigning airline shall retain a copy of the air waybill or equivalent document as part of its records and shall , in the manner prescribed by the customs authorities of the Member State of departure, make a further copy available to the office of departure. 2. The receiving airline shall retain a copy of the air waybill or equivalent document as part of its records and shall in the manner prescribed by the customs authorities of the Member State of destination, present a further copy to the office of destination . Article 2 This Regulation shall enter into force on 1 January 1979 . 30 . 11 . 78 Official Journal of the European Communities No L 333/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1978 . For the Commission Ã tienne DAVIGNON Member of the Commission